In the

    United States Court of Appeals
               For the Seventh Circuit
                   ____________________
No. 14-2686
UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,

                               v.

SHONTAY DESSART,
                                            Defendant-Appellant,


                   ____________________

          Appeal from the United States District Court
               for the Eastern District of Wisconsin.
        No. 12-CR-85 — William C. Griesbach, Chief Judge.
                   ____________________

       ARGUED JUNE 2, 2015 — DECIDED MAY 17, 2016
                 ____________________

   Before POSNER, EASTERBROOK, and SYKES, Circuit Judges.
   SYKES, Circuit Judge. From his home in tiny Reedsville,
Wisconsin, Shontay Dessart manufactured and sold prod-
ucts containing the active chemical ingredients in numerous
prescription drugs, offering them for sale online with the
disclaimer “for research only” to evade the oversight of the
U.S. Food and Drug Administration. He was convicted of
violating the Food, Drug, and Cosmetic Act, 21 U.S.C. § 331,
2                                                   No. 14-2686

with the intent to defraud or mislead the agency, which
converted his violations from strict-liability misdemeanors
into specific-intent felonies, id. § 333(a)(2). On appeal Dessart
contends that (1) the FDA’s investigator lied in procuring a
search warrant and the warrant otherwise lacked probable
cause; (2) the government’s evidence was insufficient to
prove that he acted with deceptive intent; and (3) the district
court erred in instructing the jury on the definition of “pre-
scription drug.” Long story short: Dessart lied, the investiga-
tor didn’t, the warrant was backed by ample probable-cause,
and there was no instructional error. We affirm.
                        I. Background
A. The Investigation
    In September 2008 U.S. Customs and Border Protection
officers in Chicago seized a package addressed to Shontay
Dessart in rural Reedsville, Wisconsin. The package con-
tained 100 injectable vials of white powder, which the
officers suspected was human growth hormone (“HGH”).
Customs agents contacted the FDA, and Special Agent Loris
Cagnoni was assigned to lead the investigation.
     Once on board Agent Cagnoni learned that a local nar-
cotics task force in Wisconsin had received an anonymous
tip in July that Dessart was operating an illegal online
“pharmacy” from his home in Reedsville, selling prescrip-
tion drugs on the website www.EDS-Research.com and also
selling steroids in bars around Appleton, Wisconsin. Agent
Cagnoni visited the website, which listed numerous body-
building and performance-enhancing drugs for sale, includ-
ing one called “HGH Frag,” as well as the chemicals sildena-
fil, tadalafil, and vardenafil, the active ingredients in the
No. 14-2686                                                 3

prescription drugs Viagra, Cialis, and Levitra. The products
advertised on the website carried a disclaimer saying the
drugs were “for research only.”
    On October 23 Customs officers intercepted a second
package addressed to Dessart at the same address. This one
contained 250 vials of white powder nearly identical to those
in the first. Five days later a U.S. Postal Service inspector
contacted Agent Cagnoni to inform him that someone by the
name of Erica Lynn Gabrielsen had inquired about the
delivery status of the second package via the Postal Service’s
package-tracking website. That same day Customs seized a
third package nearly identical to the other two. This one was
addressed to Gabrielsen at an apartment in Appleton.
    With the third package in their custody, the agents de-
cided to move on what they suspected was an HGH-
trafficking operation. Agent Cagnoni submitted an affidavit
to a magistrate judge describing the packages and their
contents, the anonymous tip, and the information he had
gleaned from browsing the EDS-Research website. Agent
Cagnoni averred that there wasn’t time to test the intercept-
ed substances because chemical testing would “take approx-
imately six weeks” and thus compromise the controlled
delivery the agents were planning to undertake with one of
the packages. The magistrate judge found probable cause
and issued a search warrant for Dessart’s Reedsville resi-
dence.
    On October 29, after making a controlled delivery of one
of the packages, state and federal agents executed the war-
rant. Both Dessart and Gabrielsen were home. (Gabrielsen
was Dessart’s girlfriend and is now his wife.) Inside the
residence the agents discovered extensive evidence of a
4                                                  No. 14-2686

pharmaceutical manufacturing operation: raw chemicals in
powder and liquid form, materials for making chewable
tablets, flavorings, colorings, glass vials and bottles, packag-
ing materials and labels, a digital scale and measuring
instruments, and various other pieces of equipment associat-
ed with the manufacture, packaging, and distribution of
pharmaceutical drugs. They also found a black duffle bag
containing roughly 20 ready-to-ship U.S. Postal Service
packages, each of which held one or more blue bottles of
tablets or liquids. Labels affixed to the bottles listed “EDS
Research Supplies Inc.” as their originator, along with the
disclaimer “for research only.” Dessart gave the agents
access to his business records—including databases listing
his customers, products, and orders—and told them that
computers in Gabrielsen’s Appleton apartment also were
used to operate the business.
    While the search was ongoing, Agent Cagnoni spoke
with Gabrielsen in a separate room and obtained her consent
to search the Appleton apartment. The details of this conver-
sation are disputed, specifically (1) whether Gabrielsen, who
was eight months pregnant at the time, was handcuffed
when she signed a consent-to-search form; (2) whether
Agent Cagnoni kicked her; and (3) whether she was induced
to sign by a promise that she could use her phone to arrange
child care for her stepson. It’s undisputed, however, that
Gabrielsen signed a written consent to search her Appleton
apartment, to which the third intercepted package had been
addressed. There the agents seized two computers and
additional evidence of the prescription-drug-trafficking
operation.
No. 14-2686                                                 5

    The agents sent samples of the substances recovered
from the Reedsville residence and the intercepted packages
to the crime laboratory for chemical testing. The results came
back three weeks later; the powder was not HGH after all.
Rather, the raw chemicals and finished products contained
the active ingredients for a variety of prescription drugs,
including Viagra, Cialis, Levitra, and Propecia.
B. Indictment and Trial
    Dessart was indicted on 23 counts of violating the Food,
Drug, and Cosmetic Act, 21 U.S.C. § 331. Count 1 charged
him with operating an unregistered pharmaceutical manu-
facturing business. Id. § 331(p). Counts 2 through 12 alleged
that he sold misbranded drugs in interstate commerce. Id.
§ 331(a). Counts 13 through 23 alleged that he misbranded
drugs held for sale after shipment in interstate commerce. Id.
§ 331(k). Violations of § 331 ordinarily are strict-liability
misdemeanors, but the government alleged that Dessart
committed the violations with intent to defraud or mislead
the FDA, which subjected him to felony penalties. See id.
§ 333(a)(2).
    Dessart moved to suppress the evidence seized from his
Reedsville residence and the Appleton apartment. He ar-
gued that the warrant affidavit did not establish probable
cause and Gabrielsen’s consent was involuntary. He also
requested a Franks hearing, see Franks v. Delaware, 438 U.S.
154 (1978), to challenge what he claimed was a material
intentional falsehood in the warrant affidavit. Specifically,
he accused Agent Cagnoni of falsely stating that chemical
testing would take “approximately six weeks.”
6                                                 No. 14-2686

    A magistrate judge concluded that the warrant was sup-
ported by probable cause and any mischaracterization of the
testing time was inadvertent and immaterial. The district
judge agreed and declined to suppress the evidence seized
in the Reedsville search. But the judge granted the motion in
part, excluding the evidence recovered from the Appleton
apartment because the government hadn’t established that
Gabrielsen’s consent was voluntary. Later, in light of our
decision in United States v. Pelletier, 700 F.3d 1109 (7th Cir.
2012), the judge revisited and reversed this ruling, conclud-
ing that the inevitable-discovery doctrine applied. Finally,
the judge denied Dessart’s request for a Franks hearing.
    Dessart then pleaded guilty to two misdemeanor viola-
tions of the Act, avoiding the felony designation and en-
hanced penalties under § 333(a)(2). Before sentencing,
however, he fired his lawyer, asked to proceed pro se, and
moved to withdraw his guilty plea. The judge obliged.
    That move proved inadvisable. The judge declined to re-
consider the Franks ruling and rejected Dessart’s second
suppression motion, which was largely repetitive of the first.
The case proceeded to trial, and a jury convicted Dessart on
all counts.
                        II. Discussion
    We can group Dessart’s appellate arguments into three
baskets: (1) challenges to the search warrant (both the prob-
able-cause determination and the denial of his request for a
Franks hearing); (2) arguments about the sufficiency of the
government’s evidence; and (3) a challenge to the jury
instruction defining the term “prescription drug.”
No. 14-2686                                                    7

A. The Search Warrant
   1. Probable Cause
    Dessart’s first argument is that the district judge should
have granted his suppression motion because Agent
Cagnoni’s warrant affidavit didn’t establish probable cause
to search his home. The proper focus of an appellate claim of
this sort “is whether the judge who issued the warrant (rarely
the same as the judge who ruled on the motion to suppress)
acted on the basis of probable cause. On that issue we must
afford ‘great deference’ to the issuing judge’s conclusion.”
United States v. McIntire, 516 F.3d 576, 578 (7th Cir. 2008)
(internal quotation marks omitted) (first emphasis added).
     The issuing magistrate judge’s decision easily survives
this deferential review. Three aspects of Agent Cagnoni’s
affidavit are particularly salient. First, the affidavit provided
a detailed description of the hundreds of vials of white
powder that were found in the packages intercepted by
Customs and explained why this evidence pointed to an
illicit HGH-trafficking business operating from Dessart’s
Reedsville residence. Agent Cagnoni also described his prior
experience purchasing HGH in an undercover capacity and
his involvement in other investigations in which similar
packages originating from China were seized and later
determined to contain illicit HGH. He explained that the
white powder contained in the intercepted packages was
identical in size, weight, color, and packaging as the HGH
purchased or seized in these earlier investigations.
    An experienced police officer’s direct personal observa-
tion of suspected contraband provides probable cause for a
search warrant “[a]bsent some reason to doubt the veracity
8                                                 No. 14-2686

of the [officer’s] affidavit.” United States v. Burge, 683 F.3d
829, 832 (7th Cir. 2012). In Burge the contraband was mariju-
ana plants. We accept for present purposes that identifying
HGH is a more complex undertaking, but Dessart has given
us no reason to doubt Agent Cagnoni’s experience or veraci-
ty. It makes no difference that the agent was in fact mistaken
about the contents of the vials (they contained other pre-
scription drugs, not HGH). What matters is that his suspi-
cions were grounded in his personal observation of the
suspected contraband and his professional training and
experience.
    Second, the anonymous tip corroborated Agent
Cagnoni’s suspicions. When the police rely on a tip as
support for a warrant application, the issuing magistrate
engages in a “totality-of-the-circumstances analysis,” taking
account of the informant’s “[r]eliability, veracity, and basis
of knowledge.” United States v. Glover, 755 F.3d 811, 816 (7th
Cir. 2014). Granted, this analysis is more difficult when the
tipster is anonymous. Dessart argues as well that the gap in
time—nearly three months between the tip and the warrant
application—made the tip stale. But considered in context
and through the lens of our deferential standard of review,
the anonymous tip reliably corroborated the other evidence
gathered in the investigation. The tipster reported that
Dessart was operating an online “pharmacy” from his
Reedsville home and peddling steroids in Appleton bars.
The tip contained important details that bolstered its credi-
bility. For example, the tipster provided specific information
about Dessart’s website and knew that Dessart had a girl-
friend who lived in Appleton. The tip, though anonymous,
strengthened the probable-cause determination.
No. 14-2686                                                              9

    Third, and relatedly, the anonymous tip led Agent
Cagnoni to log on to Dessart’s website, EDS-Research.com.
There he found substantial evidence that Dessart was en-
gaged in the illegal distribution of HGH and prescription
drugs. Among other bodybuilding and performance-
enhancing products offered for sale, the website listed
something called “HGH Frag” and chemicals containing the
active ingredients in Viagra and Cialis—all carrying the
disclaimer “for research only.”
    In short, Agent Cagnoni’s affidavit gave the magistrate
judge a robust factual foundation to authorize a search of
Dessart’s Reedsville residence. The district judge was right
to reject the suppression motion. 1
    2. Franks Hearing
   Dessart also challenges the district judge’s denial of his
request for a Franks hearing. “[D]etermining the likelihood
that [an investigator] lied in his warrant affidavit … in-
volve[s] essentially the same process as fact-finding,” so our
review of this issue, too, is deferential, for clear error only.
United States v. Pace, 898 F.2d 1218, 1227 (7th Cir. 1990).
    To win a Franks hearing, the defendant must make a sub-
stantial preliminary showing that the officer who swore out
the warrant affidavit “made a false statement knowingly and
intentionally, or with reckless disregard for the truth.”
United States v. Johnson, 580 F.3d 666, 670 (7th Cir. 2009)
(internal quotation marks omitted). This preliminary show-

1 Dessart also argues that the judge should have suppressed the evidence
seized in the search of the Appleton apartment, but only as the fruit of an
unlawful search of the Reedsville residence. Because the Reedsville
search was not unlawful, this argument necessarily fails.
10                                                No. 14-2686

ing encompasses three elements: “(1) the affidavit contained
a material false statement; (2) the affiant made the false
statement intentionally, or with reckless disregard for the
truth; and (3) the false statement was necessary to support
the finding of probable cause.” United States v. Maro,
272 F.3d 817, 821 (7th Cir. 2001). Franks hearings are “rarely
held” because “[t]hese elements are hard to prove.” United
States v. Swanson, 210 F.3d 788, 790 (7th Cir. 2000). Dessart
has not come close to carrying his burden.
    Dessart focuses on Agent Cagnoni’s statement that chem-
ical testing of the suspected HGH in the intercepted packag-
es would take “approximately six weeks.” Because the test
results actually came back in three weeks, not six, Dessart
argues that the agent’s estimate was either an intentional
falsehood or, at a minimum, a reckless misrepresentation
made “to quickly … obtain a search warrant.”
    There are several flaws in this argument, not least of
which is a fairly obvious materiality problem. The length of
time required for chemical testing was informative but not
necessary to the probable-cause determination; a laborato-
ry’s speed in returning test results has no bearing on the
likelihood that a seized substance is illegal contraband. The
district judge found the six-week estimate immaterial to the
probable-cause calculus, and we agree. That alone is enough
to sink Dessart’s Franks argument.
    For completeness, however, we’ll briefly touch on
Dessart’s contention that the agent’s six-week estimate was
either intentionally false or reckless. As best we can tell,
Dessart appears to be arguing that Agent Cagnoni didn’t
want the substances tested at all, either because he didn’t
actually believe the powder was HGH or because he didn’t
No. 14-2686                                                          11

care whether it was HGH but just wanted to obtain access to
Dessart’s residence. As evidence of this supposed nefarious
intent, Dessart points to the fact that the agent didn’t submit
the first intercepted package for testing immediately after it
was seized in September, but instead waited until after the
second and third packages were intercepted and the search
warrant was issued.
    The failure to request immediate testing after the inter-
ception of the first package isn’t particularly probative of
Agent Cagnoni’s intent in applying for the search warrant
the following month. The record reflects that Cagnoni was
actively pursuing other aspects of the investigation after the
seizure of the first package in September, and the intercep-
tion of two nearly identical packages in October no doubt
strengthened the agent’s suspicions. That he didn’t send
samples to the lab right away doesn’t show that he inten-
tionally falsified his estimate of the testing time.
    That brings us to our final point: An essential element of
a preliminary Franks showing is a false statement. The prob-
lem for Dessart is that Agent Cagnoni’s approximation of the
testing time wasn’t false. We know that when the samples
were tested in January 2009, the lab returned the results in
three weeks rather than six. But an FDA chemist testified at
trial that “the typical turnaround time for obtaining test
results is 30 to 60 days.” Agent Cagnoni’s six-week estimate
was well within the “typical” four-to-seven-week window. 2


2 In his reply brief, Dessart identifies a few other statements that he
claims were reckless and misleading. This argument comes far too late
and is waived. See Darif v. Holder, 739 F.3d 329, 336–37 (7th Cir. 2014)
(“[A]rguments raised for the first time in a reply brief are waived.”).
12                                                 No. 14-2686

B. Sufficiency of the Evidence of Specific Intent
    Dessart next challenges the sufficiency of the evidence
underlying his convictions. He argues that the government
failed to present sufficient evidence that he acted with
deceptive intent, a necessary factual predicate for felony
penalties. As we’ve noted, violations of § 331 are ordinarily
strict-liability misdemeanors, but if the defendant “commits
such a violation with the intent to defraud or mislead,” the
offense converts to a felony and harsher penalties apply.
§ 333(a)(2).
    The statute is silent as to the object of the deception, but
the consensus among the circuits is that § 333(a)(2) applies if
the defendant intended to deceive either consumers or the
FDA or both. See United States v. Andersen, 45 F.3d 217, 219
(7th Cir. 1995) (rejecting in the context of Food, Drug, and
Cosmetic Act violations committed with the intent to de-
fraud the FDA the defendant’s argument “that fraud on a
regulatory agency does not support the use of § 2F1.1,” the
sentencing enhancement for “offense[s] involv[ing] fraud”);
United States v. Ellis, 326 F.3d 550, 554 (4th Cir. 2003) (“The
inquiry, therefore, is whether the defendant designed his
conduct to avoid the regulatory scrutiny of the FDA.”);
United States v. Bradshaw, 840 F.2d 871, 874 (11th Cir. 1988)
(“[T]he structure of the statutory scheme, the purpose of the
statute, and the case law persuade us that Congress meant to
encompass conduct intended to defraud government en-
forcement agencies.”).
   Any challenge to the sufficiency of the evidence comes
with “a heavy, indeed, nearly insurmountable, burden.”
United States v. Warren, 593 F.3d 540, 546 (7th Cir. 2010). To
prevail, Dessart “must convince us that even after viewing
No. 14-2686                                                13

the evidence in the light most favorable to the prosecution,
no rational trier of fact could have found him guilty beyond
a reasonable doubt.” Id. (quotation marks omitted).
   To recap the charges, in Count 1 Dessart was accused of
operating an unregistered drug-manufacturing business in
violation of § 331(p). 3 In Counts 2 through 12, he was ac-
cused of introducing misbranded drugs into interstate
commerce in violation of § 331(a). In Counts 13 through 23,
he was accused of misbranding drugs held for sale after
shipment in interstate commerce in violation of § 331(k).
Each count carried the § 333(a)(2) “with intent to defraud or
mislead” enhancer.
    The evidence of Dessart’s intent to mislead the FDA was
ample and easily sufficient to support the jury’s verdict. The
government adduced substantial evidence that Dessart was
fully aware of the requirements of the Act and took affirma-
tive steps to evade compliance. As we’ve explained, the
government introduced extensive evidence establishing that
Dessart was operating an online “pharmacy” out of his
home by manufacturing and selling various prescription
drugs to weight lifters, bodybuilders, and others seeking to
enhance their physical appearance or performance. The
government presented evidence of the items seized in
Dessart’s home—e.g., raw drug ingredients from overseas,
flavorings, colorings, manufacturing equipment, packaging
materials and labels, ready-to-use postal shipping packag-
es—and also testimony from Dessart’s customers. The drugs
were, in fact, human prescription drugs and were specifical-
ly marketed and intended for that use, but Dessart affixed

3   The registration duty is found in 21 U.S.C. § 360.
14                                                  No. 14-2686

the label “for research only,” both on his website and on the
drug packaging itself. And EDS-Research.com carried a
lengthy and detailed disclaimer explicitly discussing the Act
and its prohibitions on introducing unapproved new drugs
into interstate commerce. Among other things, the disclaim-
er stated that the products offered for sale were not to be
used as “drugs … for humans or animals or for commercial
purposes” and should not “be considered to be food, drugs,
medical devices, or cosmetics.”
    This factual foundation is easily sufficient to support a
reasonable inference that Dessart was aware of his obliga-
tions under the Act and was intentionally trying to evade the
regulatory authority of the FDA. Indeed, it would have been
surprising had the jury not drawn that inference. There is no
other explanation for affixing a “for research only” disclaim-
er on drugs sold for human consumption.
C. Jury Instructions
    Finally, Dessart challenges the jury instruction defining
the term “prescription drug.” We review claims of instruc-
tional error for abuse of discretion, “approving on appeal
instructions that ‘fairly and accurately’ summarize the law
and have support in the record.” United States v. Jefferson,
334 F.3d 670, 672 (7th Cir. 2003). Material errors of law
automatically qualify as an abuse of discretion, so we review
de novo the extent to which “the instruction completely and
correctly states the law.” Savino v. C.P. Hall Co., 199 F.3d 925,
934 (7th Cir. 1999).
    It would be hard to conclude that the challenged instruc-
tion misstated the law given that the judge lifted the defini-
tion of “prescription drug” essentially verbatim from the
No. 14-2686                                                 15

statutory text. The Food, Drug, and Cosmetic Act defines a
prescription drug as:
       (1) A drug intended for use by man which—
          (A) because of its toxicity or other potential-
          ity for harmful effect, or the method of its
          use, or the collateral measures necessary to
          its use, is not safe for use except under the
          supervision of a practitioner licensed by
          law to administer such drug; or
          (B) is limited by an approved application
          under section 355 of this title to use under
          the professional supervision of a practition-
          er licensed by law to administer such
          drug … .
21 U.S.C. § 353(b)(1).
    Over Dessart’s objection the judge limited the jury in-
struction to the definition in subsection (A), which covers
drugs that possess certain characteristics—e.g., toxicity or
potential for harmful effects—that make them safe to use
only under the supervision of a licensed practitioner. Under
subsection (B) a drug is a “prescription drug” if approved as
such by the FDA. Because Dessart’s products were not
approved by the FDA, the judge omitted that part of the
statutory definition.
    Dessart raises two complaints. First, he argues that the
instruction should have included the definition in subsec-
tion (B). We don’t see why. The evidence did not show—and
the government never argued—that Dessart’s products
qualified as “prescription drugs” because they were ap-
proved as such by the FDA. Second, Dessart argues that the
16                                                No. 14-2686

instruction should have included the definition of “prescrip-
tion drug product” found in 21 U.S.C. § 379g. Again, we
don’t see why. Section 379g is part of the Prescription Drug
User Fee Act of 1992, a discrete statutory scheme that collects
user fees to help fund the FDA’s review and approval of new
drug applications. By its terms § 379g provides that its
definition of “prescription drug product” applies “[f]or
purposes of this subpart” only. There was no instructional
error.
                                                    AFFIRMED.
No. 14‐2686                                                         17 


    POSNER,  Circuit  Judge,  concurring.  I  agree  with  the  deci‐
sion but have reservations about some of the verbal formulas 
in the majority opinion. I do not criticize the majority for re‐
citing  them,  because  they  are  common,  orthodox,  even  ca‐
nonical.  But  they  are  also  inessential  and  in  some  respects 
erroneous, and on both grounds ripe for reexamination. 
     First  is  the  proposition  that  when  a  judge  issues  a  war‐
rant,  whether  to  search  or  to  arrest,  the  appellate  court 
“must afford ‘great deference’ to the issuing judge’s conclu‐
sion” that there was probable cause. United States v. McIntire, 
516  F.3d  576,  578  (7th  Cir.  2008).  This  proposition  derives 
from Illinois v. Gates, 462 U.S. 213, 236 (1983), where we are 
told that the Supreme Court has “repeatedly said that after‐
the‐fact  scrutiny  by  courts  of  the  sufficiency  of  an  affidavit 
should  not  take  the  form  of  de  novo  review.  A  magistrate’s 
‘determination of probable cause should be paid great defer‐
ence  by  reviewing  courts.’”  Why  great  deference?  Because, 
we’re  told  in  Ornelas  v.  United  States,  517  U.S.  690,  698–99 
(1996),  “the  Fourth  Amendment  demonstrates  a  ‘strong 
preference  for  searches  conducted  pursuant  to  a  warrant,’ 
Illinois v. Gates, supra, 462 U.S. at 236, and the police are more 
likely to use the warrant process if the scrutiny applied to a 
magistrate’s probable‐cause determination to issue a warrant 
is less than that for warrantless searches. Were we to elimi‐
nate this distinction, we would eliminate the incentive.” 
    This  is  a  curious  passage  in  three  respects.  First,  why 
should a reviewing court accord “great” deference to a mag‐
istrate’s determination of probable cause? The term “magis‐
trate,” often used in place of “judge” to designate the judicial 
officer who issues warrants, is an acknowledgment that war‐
rants usually are issued by the most junior judicial officers—
18                                                       No. 14‐2686 


and often police or prosecutors can shop among magistrates 
for one who is certain or almost certain to respond affirma‐
tively  to  a  request  to  issue  a  warrant.  Second,  the  Fourth 
Amendment does not express a preference for searches con‐
ducted  pursuant  to  warrants.  Warrants  are  mentioned  only 
in  the  amendment’s  second  clause,  which  forbids  general 
warrants  and  warrants  not  supported  by  both  probable 
cause and an oath or affirmation. Nothing in the amendment 
requires warrants—ever. 
     And  third,  the  proposition,  whether  or  not  correct,  that 
police are more likely to resort to warrants if more deference 
is  given  to  a  magistrate’s  finding  of  probable  cause  than  to 
an  after‐the‐fact  assertion  by  police  or  prosecutors  that  a 
search  without  a  warrant  is  supported  by  probable  cause 
implies  confidence  by  the  police  that  the  magistrates  from 
whom  they  seek  warrants  can  be  depended  upon  to  find 
probable  cause  to  issue  the  warrants.  Otherwise  warrants 
would  be  abjured.  In  short,  the  more  warrants,  the  more 
searches because searches pursuant to warrants are less like‐
ly to be challenged than warrantless searches. 
    The passages from judicial opinions that I’ve quoted thus 
far  invite  judicial  haste  and  carelessness.  But  wait  a  mi‐
nute—I  am  objecting  to  propositions  enunciated  by  the  Su‐
preme Court. That may seem impertinence on my part, forc‐
ing  me  to  invoke  the  old  proverb  that  “a  cat  may  look  at  a 
king,” one meaning of which is that an inferior is or should 
be allowed to criticize a superior. 
    Another reservation I have concerning the majority opin‐
ion in this case relates to the defendant’s request that the dis‐
trict  judge  conduct  a  hearing  (called  a  Franks  hearing,  see 
Franks v. Delaware, 438 U.S. 154 (1978)) to determine the like‐
No. 14‐2686                                                           19 


lihood  that  an  agent  had  lied  in  the  affidavit  submitted  to 
the  magistrate  in  support  of  the  agent’s  request  for  a  war‐
rant. The district court refused to hold a hearing, and in af‐
firming  the  refusal  our  majority  opinion  says  that  “’deter‐
mining  the  likelihood  that  [an  investigator]  lied  in  his  war‐
rant  affidavit  …  involve[s]  essentially  the  same  process  as 
fact‐finding,’  so  our  review  of  this  issue,  too,  is  deferential, 
for  clear  error  only,”  quoting  United  States  v.  Pace,  898  F.2d 
1218, 1227 (7th Cir. 1990). Doubtless the majority would also 
agree  with  the  statement  in  Pace  that  “where  the  district 
court  has  reasonably  and  conscientiously  reviewed  the  de‐
fendant’s [claim for a hearing], and has properly applied the 
law, its decision should stand even if we, as an original mat‐
ter,  would  have  ordered  the  hearing.”  Id.  This  is  a  conven‐
tional  appellate‐court  statement,  but  it’s  puzzling.  What 
could it mean to say that the district court’s decision “should 
stand even if we, as an original matter, would have ordered 
the hearing”? It could just mean that we haven’t been given 
all the facts, and the district court was given all the facts, so 
its decision is more likely to be correct than ours would be. 
Or  it  could  mean  that  the  case  is  a  toss‐up  and—rightly—a 
tie goes to the district court. Which is it? I’d like to know. 
    I  am  puzzled  too  by  the  remark  in  Pace  that  “even  if  de 
novo  review  is  more  likely  to  catch  and  correct  more  ‘mis‐
takes’ by the district courts in denying Franks hearings, those 
mistakes  do  not  go  to  a  defendant’s  actual  guilt  or  inno‐
cence.  …  [W]here  mistakes  do  not  go  to  guilt  or  innocence, 
de  novo  review  imposes  too  great  a  cost  for  the  benefits  it 
might obtain.” Id. There is first the question, which I’ll leave 
for  another  day,  what  the  terms  “actual  guilt”  and  “actual 
innocence”  mean  that  “guilt”  and  “innocence”  without  the 
adjective  “actual”  do  not  mean.  The  next  question  is,  when 
20                                                         No. 14‐2686 


there are mistakes that do not relate to the defendant’s guilt 
or innocence, what reason could there be for paying any at‐
tention  to  them?  A  partial  answer  is  that  while  a  warrant 
procured  by  a  lie  is  unlawful  (it  may  violate  a  statute,  or  a 
judicial  gloss  that  has  been  placed  on  the  Fourth  Amend‐
ment), it need not signal that the defendant is innocent of the 
crime  with  which  he’s  charged—the  crime  that  led  to  the 
application  for  a  warrant.  Yet  one  would  have  expected  a 
dishonest  application,  being  a  serious  procedural  violation, 
to  invite  as  close  (or  almost  as  close)  judicial  scrutiny  as  an 
erroneous conviction. Otherwise there are bound to be false 
convictions. Police who procure a search warrant by lying to 
the  magistrate  may  also  have  no  scruples  against  planting 
contraband  in  the  house  they  are  searching,  or  against  pre‐
tending that the person they arrested had resisted arrest vio‐
lently. It makes sense to exclude the fruits of such warrants 
even  if  in  many  cases  the  error  doesn’t  imply  that  the  de‐
fendant is innocent. 
    Three‐fourths  of  the  way  through  the  majority  opinion 
we  read  that  “any  challenge  to  the  sufficiency  of  the  evi‐
dence  [that  the  defendant  acted  with  ‘deceptive  intent’] 
comes  with  ‘a  heavy,  indeed,  nearly  insurmountable  bur‐
den,’” quoting United States v. Warren, 593 F.3d 540, 546 (7th 
Cir. 2010). To prevail, the defendant “must convince us that 
even  after  viewing  the  evidence  in  the  light  most  favorable 
to the prosecution, no rational trier of fact could have found 
him  guilty  beyond  a  reasonable  doubt.”  Id.  I  have  trouble 
understanding  why  an  appellant  should  have  to  overcome 
“a heavy,” a “nearly insurmountable,” burden of proof. Crit‐
icizing  such  hyperbole  we  said  in  United  States  v.  Curescu, 
674 F.3d 735, 741 (7th Cir. 2012), that “to say that a jury ver‐
dict can be set aside only if ‘wholly irrational’ (which would 
No. 14‐2686                                                          21 


indeed be a ‘nearly insurmountable’ proposition to establish) 
is the kind of hyperbole that sometimes creeps into opinions. 
…  A  jury  verdict  of  guilt  can  be  set  aside—must  be  set 
aside—if,  even  though  the  verdict  is  not  ‘wholly  irrational,’ 
the  evidence  would  not  have  justified  a  reasonable  juror  in 
finding guilt beyond a reasonable doubt.” 
    And why is evidence in a criminal trial to be viewed “in 
the  light  most  favorable  to  the  prosecution“?  It’s  been  said 
that when an appellant “challenges the sufficiency of the ev‐
idence  to  convict  him  …  by  expressing  his  disagreement 
with the state trial judge’s [or the jury’s] decision to believe 
one of the eyewitnesses against him,” we cannot reverse the 
conviction unless given some “basis to suppose that the trial 
judge was irrational to credit this witness’s testimony.” John‐
son v. Gramley, 929 F.2d 350, 351 (7th Cir. 1991). Yet often the 
study of a trial transcript reveals not that the judge was irra‐
tional but that there was no basis for believing or disbeliev‐
ing  the  witness—the  judge  was  guessing,  and  while  the 
guess  was  rational  it  can’t  realistically  be  thought  to  have 
determined guilt or innocence. 
    And  why  must a conviction be affirmed even if it  is  ap‐
parent  that  the  trier  of  fact  (judge  or  jury),  while  not  irra‐
tional,  was  mistaken?  Why  in  short  are  the  dice  so  heavily 
loaded  against  defendants?  And  finally  can  the  extraordi‐
nary  burden  placed  on  defendants  be  squared  with  the  re‐
quirement  (unchallenged)  that  a  defendant  must  be  proved 
guilty beyond a reasonable doubt in order to be convicted? 
   I also question the statement near the end of the majority 
opinion  that  “claims  of  [jury‐]instructional  error”  are  to  be 
“review[ed]  …  for  abuse  of  discretion,”  the  term  “abuse  of 
discretion” being defined a few lines further along as includ‐
22                                                      No. 14‐2686 


ing,  among  other  missteps,  “material  errors  of  law.”  Of 
course material errors of law are potentially very serious, but 
what has that to do with discretion or its abuse? Common as 
the  term  “abuse  of  discretion”  is  in  opinions  dealing  with 
appeals from district court decisions, I find it opaque. If the 
appellate  court  is  persuaded  that  the  trial  court  erred  in  a 
way that makes the trial court’s decision unacceptable, it re‐
verses.  What  has  discretion  to  do  with  it?  And  “abuse” 
seems altogether too strong a term to describe what may be 
no  more  than  a  disagreement  between  equally  competent 
judges—the  trial  judge  and  the  appellate  judges—that  the 
appellate judges happen to be empowered to resolve as they 
see fit.  
    To repeat what I said at the outset, I don’t disagree with 
the  decision  to  affirm  the  district  court.  I  disagree  merely 
with the rhetorical envelope in which so many judicial deci‐
sions  are  delivered  to  the  reader.  Judicial  opinions  are  lit‐
tered with stale, opaque, confusing jargon. There is no need 
for  jargon,  stale  or  fresh.  Everything  judges  do  can  be  ex‐
plained in straightforward language—and should be.